DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior arts of record, alone or in combination, do not fairly teach or suggest “a plurality of metal layers stacked on the substrate and separated from the substrate and from each other by an insulation material; 
wherein a first one or more metal layers comprise a sense resistance configured to pass current between a source and a load; and 
wherein a second one or more metal layers comprise one or more gain resistances coupled to the sense resistance and configured to couple to a current sense amplifier” as claimed.

Regarding to claim 11, the prior arts of record, alone or in combination, do not fairly teach or suggest:
 “means for averaging a resistivity of the means for sensing and for averaging a resistivity of the means for applying the gain.” According to specification and drawing under claim interpretation in previous action.

Regarding to claim 18, the prior arts of record, alone or in combination, do not fairly teach or suggest “forming at least a portion of a body of a sense resistance using a first one or more metal layers disposed on a substrate, the sense resistance including first termination and a second termination, the sense resistance configured to conduct a load current via the first termination and the second termination; forming at least a portion of a body of a gain resistance using a second one or more metal layers overlying at least one metal layer of the first one or more metal layers; coupling a first termination of the gain resistance to a first termination of the sense resistance; coupling a second termination of the gain resistance to a first input of an amplifier; coupling a second input of the amplifier to a second termination of the sense resistance; and providing a representation of the load current using an output of the amplifier” as claimed.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mattos (US 7898299);
Steele et al. (US 7683604) 
Both prior arts disclose a current sense amplifier included a shunt resistor for sensing a load current and connected to gain resistor which couples to the current sense amplifier.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SON T LE/Primary Examiner, Art Unit 2863